DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 12/21/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 12/21/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wary et al. (U.S. Patent Application Publication 2011/0095572).

In regards to claim 1, Wary et al (henceforth referred to as Wary) disclose a floor structure for an aircraft, having, on a top side, a bearing surface, and comprising: 
at least one rail comprising a recess having at least one opening on the top side and a bottom opposite the opening to house one or more attachment elements.  Figure 6-9 illustrates in Wary, a rail with an opening on the top that allows for attachment of components;
at least one covering element above at least one segment of the recess to provide a complementary bearing surface above the opening.  As depicted in figures 8 and 9, the device of Wary includes a covering element that fits into the rail recess; 
and at least one cellular supporting structure having a first end that rests on the bottom of the recess, and a second end opposite the first end and supporting the covering element.  Item 14 of the Wary device is a cellular based element for filling the rail void.

In regards to claim 2, Wary discloses that the cellular supporting structure comprises cells extending in a direction going from the first end to the second end.  The cells of the Wary cellular piece extend in the claimed direction.

In regards to claim 5, Wary discloses that the covering element is formed independently of the cellular supporting structure.  The element of Wary includes a cellular component and covering floor panel formed separately.

In regards to claim 6, Wary discloses that the covering element is flush with the bearing surface.  The covering element in the Wary invention is flush with the floor of the aircraft.

In regards to claim 7, Wary discloses at least two floor panels defining the bearing surface, and wherein the rail extends in a space defined between the two floor panels.   The rail of the Wary invention extends between two floor panels.

In regards to claim 8, Wary discloses, as depicted in the figures, that the covering element is housed in the space defined between the two floor panels.

In regards to claim 9, Wary discloses that the recess is a groove defined by the rail, and the opening is a longitudinal opening defined between two top lips of the rail.  The rail of Wary defines a groove between its top parallel lips.

In regards to claim 10, Wary discloses that the opening of the recess has a narrower cross section than a maximum cross section of the recess defined between the opening and the bottom of the recess to allow retention of attachment elements within the recess by abutment effect.  The shape of the recess shown in the Wary application, including the rail, has a wider bottom portion as claimed.

In regards to claim 11, Wary discloses an aircraft comprising the floor structure according to claim 1.  Wary teaches an aircraft and its floor.

In regards to claim 12, Wary discloses a method for manufacturing a floor structure for an aircraft, comprising steps of: 
a) providing a rail defining a recess having an opening on a top side and a bottom opposite the opening to house one or more attachment elements.  Wary teaches providing a rail with a recess as claimed; 
b) incorporating the rail in a base floor structure having, on a top side, a bearing surface, such that the opening of the recess of the rail emerges in the bearing surface.  The structure of Wary includes incorporation of the rail into a floor panel with the recess of the rail open on the top surface of the floor; 
c) placing, before or after the step b, a cellular supporting structure in at least one segment of the recess of the rail, such that the cellular supporting structure has a first end that rests on the bottom of the recess, and a second end opposite the first end.  Wary teaches placing a cellular piece into the recess of the rail as depicted (item 14); 
and wherein, at an end of the method, at least one covering element is supported by the second end of the cellular supporting structure, to provide a complementary bearing surface above the opening of the recess.  Wary teaches placing a covering bearing surface on top of the cellular element.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wary et al. (U.S. Patent Application Publication 2011/0095572) in view of Poupon et al. (U.S. Patent Application Publication 2010/0067999).

In regards to claims 3 and 13, Wary fails to explicitly disclose an anticorrosion product is disposed in the recess at least under the cellular supporting structure and on either side of the cellular supporting structure, or disclose arranging an anticorrosion product in the recess at least under the cellular supporting structure and on either side of the cellular supporting structure.  However, Poupon et al (henceforth referred to as Poupon) teaches a seat rail with encompassing polymeric material for anti-corrosion (layer 3) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an anti-corrosion layer in the recess of Wary as taught by Poupon, to protect the material from corrosion created by stagnant liquid.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wary et al. (U.S. Patent Application Publication 2011/0095572) in view of Schoene et al. (U.S. Patent Application Publication 2006/0038071).

In regards to claim 4, Wary fails to explicitly disclose that the covering element is formed in a single piece with the cellular supporting structure.  However, Schoene et al (henceforth referred to as Schoene) teaches a rail slot filling component with a “covering” portion that is integral with the filling portion and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to fabricate the cellular and covering elements of the Wary device as a single piece as taught by Schoene, for simplicity.

Summary/Conclusion
Claims 1-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641